1

2

3                                UNITED STATES DISTRICT COURT

4                                       DISTRICT OF NEVADA

5                                                  ***

6     KEVIN ROHN GILL,                                    Case No. 3:18-cv-00180-MMD-CBC

7                                    Petitioner,                          ORDER
             v.
8
      ISIDRO BACA, et al.,
9
                                Respondents.
10

11          The Court gave Petitioner additional time to file a petition for a writ of habeas corpus

12   and, if desired, a motion for stay and abeyance, or a motion to dismiss. (ECF No. 10.)

13   Petitioner has not filed anything within the allotted time. The Court will therefore dismiss

14   this action.

15          Reasonable jurists would not find the Court’s conclusion to be debatable or wrong,

16   and thus the Court will not issue a certificate of appealability.

17          It is therefore ordered that this case is dismissed without prejudice for Petitioner’s

18   failure to comply with the Court’s order of October 3, 2018 (ECF No. 10).

19          It is further ordered that a certificate of appealability will not issue.

20          The Clerk of Court is directed to enter judgment accordingly and close this case.

21

22          DATED THIS 11th day of December 2018.

23

24
                                                          MIRANDA M. DU
25                                                        UNITED STATES DISTRICT JUDGE

26

27
28
